 



Execution Copy
EXHIBIT 10.59
FOURTH AMENDMENT TO OEM PURCHASE AGREEMENT
     This Fourth Amendment (this “Amendment”) is made as of October 20, 2006, by
and between Cardiac Science Corporation (f/k/a Cardiac Science, Inc.), a
Delaware corporation (“Supplier” or “Cardiac Science” or “CSC”), a medical
device developer and manufacturer of automated external defibrillators, having
its principal place of business at 3303 Monte Villa Parkway, Bothell, WA 98021,
and GE Medical Systems Information Technologies, Inc., a Wisconsin corporation
d/b/a GE Healthcare (“GEMS-IT”), having its principal place of business at 8200
W. Tower Avenue, Milwaukee, WI 53223.
W I T N E S S E T H:
     WHEREAS, CSC and GEMS-IT are parties to that certain OEM Purchase Agreement
dated July 29, 2003 (“Initial OEM Purchase Agreement”), as amended by
(i) Amendment One thereto dated August 10, 2004 (“Amendment One”), (ii) Second
Amendment thereto dated February 14, 2005 (“Amendment Two”), and (iii) Third
Amendment thereto dated June 10, 2005 (“Amendment Three”). The Initial OEM
Purchase Agreement, Amendment One, Amendment Two, and Amendment Three are
collectively referred to herein as the “OEM Purchase Agreement”.
     WHEREAS, CSC and GEMS-IT desire to supplement and further amend the OEM
Purchase Agreement as set forth herein.
     NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:
     1. Construction. Except as provided in this Amendment, the terms and
conditions set forth in the OEM Purchase Agreement shall remain unaffected by
the execution of this Amendment. To the extent any provisions or terms set forth
in this Amendment conflict with the terms set forth in the OEM Purchase
Agreement, the terms set forth in this Amendment shall govern and control. Terms
not otherwise defined herein, shall have the meanings set forth in the OEM
Purchase Agreement. This Amendment
 

[ * ]    designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

 



--------------------------------------------------------------------------------



 



amends the OEM Purchase Agreement and not that certain OEM Purchase and Supply
Agreement entered into by the parties on July 29, 2003.
     2. Section 1.6 of the OEM Purchase Agreement [as amended by Section 3 of
Amendment Three] is hereby deleted in its entirety and replaced with the
following:
“Term of Agreement. This Agreement will commence as of the Effective Date and
continue through the calendar year ending five (5) years (the “Term”) after the
date of the first delivery to GEMS-IT by Cardiac Science of the OEM Products
capable of commercial resale by GEMS-IT in the United States and European
countries accepting the CE Mark (the “First Delivery Date”), unless terminated
earlier under the terms of the this Agreement. (For example, if the First
Delivery Date is October 1, 2006, the Term will end December 31, 2011.) If the
First Delivery Date has not occurred prior to December 31, 2006, GEMS-IT may at
its option terminate this Agreement.”
     3. Section 3.4 of the OEM Purchase Agreement [as amended by Section 3 of
Amendment One and Section 5 of Amendment Three] is hereby deleted in its
entirety and replaced with the following:
“Forecasts and Minimum Purchases. GEMS-IT will provide a six (6) month rolling
Forecast of its projected Orders. Any quantities listed in any Forecast or other
correspondence between the parties are only estimates made as an accommodation
for planning purposes and do not constitute a commitment on GEMS-IT’s part to
purchase such quantity. GEMS-IT may revise any Forecasts in its sole discretion.
During the Term, GEMS-IT shall purchase from Supplier a minimum of one thousand
seven hundred (1,700) units of OEM Products during each full twelve (12) month
period (“Annual Minimum Purchase”), commencing with the first full calendar
quarter after the First Delivery Date; provided, that (i) the OEM Products
perform in accordance, and fully comply, with the Specifications and (ii) all
Regulatory Approvals remain in full force and effect in accordance with
Section 14.3. If either of the above conditions are not satisfied, then GEMS-IT
shall be released from the Annual Minimum Purchase obligations for the annual
period(s) in which such conditions are not satisfied, and the parties shall meet
and discuss in good faith adjustments to the Annual Minimum Purchase.”
     4. Section 4.1 of the OEM Purchase Agreement is hereby deleted in its
entirety and replaced with the following:
“4.1 OEM Product Prices. Supplier’s prices for the OEM Products are listed in
Exhibit C of this Agreement attached hereto in U.S. currency unless otherwise
stated, and may not be increased without GEMS-ITs written consent. The prices
for Parts will be established in accordance with Exhibit D of this Agreement
attached hereto, unless the parties mutually agree to a different price schedule
for Parts. OEM Products and Parts will also be subject to the prompt payment
discount set forth in Section 4.3 and any other prompt payment discounts agreed
to by the parties, if any.
 

[ * ]    designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

2



--------------------------------------------------------------------------------



 



4.1.1 Sharing of Cost Reductions. Six months after the First Delivery Date, and
in each subsequent November during the Term, Supplier shall furnish to GEMS-IT a
schedule of its costs associated with the production and delivery of each OEM
Product as of the date of the schedule (the “Annual Cost Schedule”), the
accuracy and completion of which shall be certified by an officer of Supplier.
Supplier shall be available to meet with GEMS-IT and discuss matters related to
the Annual Cost Schedule promptly following GEMS-ITs reasonable request. The
parties agree that the price for each OEM Product or priced Part shall be
reduced by [ * ]% of the dollar value of Supplier’s reduced cost, if any,
relating to each such OEM Product or Part, as shown by comparing the then
current Annual Cost Schedule with the previous Annual Cost Schedule. Any such
price reductions shall be effective as of January 1 of the next calendar year.
(For example, cost reductions reflected in the first delivered Annual Cost
Schedule and the second Annual Cost Schedule delivered in November 2007 shall
reduce the prices of OEM Products and Parts effective January 1, 2008.) If the
parties are unable to mutually agree on such pricing adjustments, the supply of
OEM Products shall continue unabated at the then current prices and any pricing
adjustment shall be resolved in accordance with the arbitration provision
contained in this Agreement. Price adjustments resulting from arbitration will
become effective retroactively to the date the arbitration proceeding commenced.
4.1.2 Component Cost Pricing Adjustments. At the request of Supplier, the
parties agree to review and adjust, by mutual agreement and in good faith, the
pricing of the OEM Products, for calendar years commencing three (3) years after
the First Delivery Date, to take into account any material increases in the
costs of components of OEM Products based on the then current Annual Cost
Schedules. Supplier shall provide GEMS-IT with any additional objective
documented proof of any such changes if requested by GEMS-IT. The parties agree
that the price for each OEM Product or priced Part shall be increased by [ * ]%
of the dollar value of Supplier’s increased component cost, if any, relating to
each such OEM Product or Part, as shown by comparing the then current Annual
Cost Schedule with the previous Annual Cost Schedule. Any such price increases
shall be effective as of January 1 of the next calendar year. If the parties are
unable to mutually agree on such pricing adjustments, the supply of OEM Products
shall continue unabated at the then current prices and any pricing adjustment
shall be resolved in accordance with the arbitration provision contained in this
Agreement. Price adjustments resulting from arbitration will become effective
retroactively to the date the arbitration proceeding commenced.
     5. Section 7.4 of the OEM Purchase Agreement is hereby deleted in its
entirety and replaced with the following:
“Safety Standard Changes. Supplier and GEMS-IT will immediately give notice to
one another if any upgrade, substitution or other change to an OEM
 

[ * ]    designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

3



--------------------------------------------------------------------------------



 



Product is required to make that product meet applicable safety standards or
other governmental statutes, rules, orders or regulations, even those that are
not defined as Engineering Changes in Section 7.1 above. All affected OEM
Products already purchased by GEMS-IT may, at GEMS-IT’s election, either be
returned to Supplier for upgrade to current revisions or upgraded by Supplier or
GEMS-IT in the field pursuant to the procedures outlined in Section 14.6 below.”
     6. Section 9.1 of the OEM Purchase Agreement is deleted in its entirety and
replaced with the following:
          “All warranties set forth in Section 9.2 below will survive any
inspection, delivery, acceptance, or payment by GEMS-IT and (except for the
warranty included in section 9.2(2) below) will survive for a period of [ * ]
after the date of the last new product sale shipment of the OEM Product to
GEMS-ITs end user customers. For the Powerheart ECD, the warranty included in
section 9.2(2) below shall be in effect for the [ * ] period following the date
of shipment of the Powerheart ECD to GEMS-IT’s end-user customers. For the
Responder 2000, the warranty included in section 9.2(2) below shall be in effect
for the one (1) year period following the date of shipment of the Responder 2000
to GEMS-IT’s end-user customers.
     7. Section 9.4.2 of the OEM Purchase Agreement [as amended by Section 7 of
Amendment Three] and Section 9.5 of the OEM Purchase Agreement [as amended by
Section 8 of Amendment Three] are hereby deleted in their entirety, and are
replaced by the provisions of the service plan set forth in Exhibit D to the
Agreement attached hereto.
     8. Section 14.3 of the OEM Purchase Agreement [as amended by Section 4 of
Amendment One and Section 9 of Amendment Three] is hereby deleted in its
entirety and replaced with the following:
“14.3 Regulatory Approvals. Supplier shall be responsible for identifying,
obtaining, and maintaining at its sole cost and expense all regulatory and other
necessary and/or appropriate approvals for the development, manufacture, and/or
sale of any OEM Product (“Regulatory Approvals”) in the following countries: all
European countries, Russia, Turkey, South Africa, Egypt, Morocco, Tunisia,
Algeria, Libya, Israel, Jordan, Syria, Iraq, Iran, Saudi Arabia, Kuwait, Oman,
Yemen, U.A.E., Qatar, Bahrain, China, Taiwan, India, Pakistan, Afghanistan,
South Korea, Australia, New Zealand, Singapore, Indonesia, Malaysia, Thailand,
Vietnam, Mexico, Brazil, Argentina, Chile, Peru, Colombia and Bolivia. GEMS-IT
will utilize its in-country resources (at its expense) in the foregoing
countries to assist Supplier in interfacing with the appropriate regulatory
bodies in connection with Supplier’s efforts to obtain Regulatory Approvals;
provided, however, the parties understand and agree that Supplier is responsible
for preparing
 

[ * ]    designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

4



--------------------------------------------------------------------------------



 



and providing all materials, data, documentation, and other items necessary for
obtaining Regulatory Approvals, and is ultimately responsible for obtaining such
Regulatory Approvals. Supplier shall have obtained all such Regulatory Approvals
by not later than 30 days following the First Delivery Date. If any such
approval is not so obtained, subsequently revoked, terminated or suspended,
Supplier shall immediately notify GEMS-IT of such occurrence.
Supplier shall be solely responsible for obtaining Regulatory Approvals in the
United States and Canada. In Japan, GEMS-IT will utilize its in-country
resources to interface with the appropriate regulatory body and GEMS-IT will be
responsible for the filings necessary to obtain Regulatory Approvals.
Supplier shall be responsible for providing, upon reasonable request of GEMS-IT,
all necessary objective evidence and other documentation to GEMS-IT to support
Supplier’s filings pursuant to this section 14.3. Supplier shall provide GEMS-IT
Regulatory Affairs with any proposed submission to the US Food & Drug
Administration, no less than five (5) working days prior to the proposed
submission date, in order for GEMS-IT Regulatory Affairs to review and revise
any such proposed submission with the intention of uncovering any errors or
omissions which might cause a delay in approval. Supplier shall consider
revising its proposed submissions to include any reasonable revisions that
GEMS-IT Regulatory Affairs shall make to any such submissions, but shall have no
obligation to do so.
     9. Section 14.6 of the OEM Purchase Agreement [as amended by Section 6 of
Amendment One] is deleted in its entirety and replaced with the following:
“14.6 Recalls and Field Corrections. In the event of any recall, product
withdrawal or field correction of any OEM Product that is required by a
governmental agency, by Supplier, or by GEMS-IT for safety or efficacy reasons,
the parties agree that (a) they shall promptly notify each other and (b) they
shall fully cooperate with each other concerning the necessity and nature of
such action. Supplier shall be the point of contact for end-user purchasers of
the Powerheart ECD version of the OEM Product in the United States and Canada
and GEMS-IT shall be the point of contact for end-user purchasers of the GE
Responder 2000 version of the OEM Product (whether directly or through its
distributors) in markets outside of the United States and Canada. Supplier shall
be responsible for making any and all applicable regulatory authority contacts
and for coordination of any recall or field correction activities involving OEM
Products. In the event that any OEM Product requires field correction or is
recalled as a result of (a) Supplier’s or an OEM Product’s failure to comply
with applicable laws or regulations, (b) Supplier’s reasonable determination to
effectuate such correction or recall for business, safety, or efficacy reasons,
(c) the supply by Supplier of Noncomplying Product, or (d) Supplier’s failure to
provide OEM Products that (i) conform in all material respects to applicable
industry standards or (ii) are free from defect in material and workmanship
(under
 

[ * ]    designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

5



--------------------------------------------------------------------------------



 



customary, proper, and intended usage), then Supplier shall bear all costs and
expenses, including but not limited to the costs and expenses related to such
recall or field correction, communications and meetings with all required
regulatory agencies, replacement stock, service labor, installation, travel,
notifying customers of such recall and any replacement product to be delivered
to those same customers, including shipping costs. To the extent that any such
recall or field correction is due in part to the negligent or intentional acts
or omissions of GEMS-IT, or the non-performance of the GEMS-IT Products, GEMS-IT
shall be responsible for such costs and expenses equitably in proportion to its
fault.”
     10. The parties agree that Exhibit A of the OEM Purchase Agreement [as
amended by Section 7 of Amendment One] is hereby deleted in its entirety and
replaced with new Exhibit A attached hereto.
     11. The parties agree that Exhibit B of the OEM Purchase Agreement and
Exhibit A of Amendment One are hereby deleted in their entirety and replaced
with new Exhibit B attached hereto.
     12. The parties agree that Exhibit C of the OEM Purchase Agreement [as
amended by Exhibit C of Amendment One and Sections 10, 11, and 12 of Amendment
Three] is hereby deleted in its entirety and replaced with new Exhibit C
attached hereto.
     13. The parties agree that Exhibit D of the OEM Purchase Agreement is
hereby deleted in its entirety.
     14. The parties agree that Section 7 of Amendment One is deleted in its
entirety and replaced with the following provisions:
The OEM Product is a manual defibrillator being developed and manufactured by
CSC, exclusively for sale by CSC to GEMS-IT. GEMS-IT shall market and sell the
Cardiac Science Powerheart ECD version of the OEM Product to its customers in
the United States and Canada and the GE Responder 2000 version of the OEM
Product to its customers in markets outside of the United States and Canada.
Supplier will support GEMS-IT’s sales efforts in the United States and Canada by
providing:

  (i)   unlimited access to Supplier’s Web Site “Library” page, including access
to all of Supplier’s distributor marketing material such as competitive analyses
and white papers;     (ii)   telephone support as necessary;

 

[ * ]    designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

6



--------------------------------------------------------------------------------



 



  (iii)   in person (including customer presentations) and/or telephone support
on large OEM Product opportunities; and     (iv)   an annual “train the trainer
session” for a GEMS-IT clinical educator (at a mutually agreed upon location and
date) with additional phone support as requested by the GEMS-IT clinical
educator.

CSC will not market, distribute, promote, manufacture or sell the OEM Product
directly or indirectly to any third party, via its dealer network or otherwise.
CSC is prohibited from manufacturing for any third party, or selling the OEM
Product, or any upgrades, adaptations, modifications, improvements and
substitutes thereof to any third party.
CSC further grants GEMS-IT the exclusive right to purchase any future device,
upgrade, adaptation, modification, add-on, substitute, or improvement
manufactured by CSC utilizing the OEM Product platform (i.e., such as a more
feature rich defibrillator; for example a device built with the OEM Product
platform with an additional feature such as Non-Invasive Blood Pressure,
End-Tidal CO2, 12 lead ECG, etc.). Any software patches or updates developed for
the OEM Product by the Supplier shall also be incorporated free of charge into
any OEM Product produced afterwards, and shall be made available by Supplier at
no charge to customers having purchased the OEM Product.
CSC further grants GEMS-IT the exclusive right to sell the OEM Product on a
world wide basis.
     15. Governing Law. The validity, construction, performance and
enforceability of this Amendment shall be governed in all respects by the laws
of the State of New York, without reference to the choice-of-law provisions
thereof.
     16. Counterparts; Facsimile. This Amendment may be executed simultaneously
in multiple counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument. Execution and
delivery of this Amendment by exchange of facsimile copies bearing the facsimile
signature of a party hereto shall constitute a valid and binding execution and
delivery of this Amendment by such party. Such facsimile copies shall constitute
enforceable original documents.
     17. Severability. In the event any provision of this Amendment shall be
determined to be invalid or unenforceable under applicable law, all other
provisions of this Amendment shall continue in full force and effect unless such
invalidity or unenforceability causes substantial deviation from the underlying
intent of the parties
 

[ * ]    designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

7



--------------------------------------------------------------------------------



 



expressed in this Amendment or unless the invalid or unenforceable provisions
comprise an integral part of, or in inseparable from, the remainder of this
Amendment. If this Amendment continues in full force and effect as provided
above, the parties shall replace the invalid provision with a valid provision
which corresponds as far as possible to the spirit and purpose of the invalid
provision.
     18. Interpretation. This Amendment has been negotiated at arm’s length and
between persons sophisticated and knowledgeable in the matters dealt with in
this Amendment. Each party has been represented by experienced and knowledgeable
legal counsel. Accordingly, any rule of law or legal decision that would require
interpretation of any ambiguities in this Amendment against the party that has
drafted it is not applicable and is waived. Notwithstanding the foregoing the
provisions of this Amendment shall be interpreted in a reasonable manner to
affect the purposes of the parties and this Amendment.
     19. Entire Agreement. The terms of this Amendment are intended by the
parties to be the final expression of their agreement with respect to the
subject matter hereof and may not be contradicted by evidence of any prior or
contemporaneous agreement. The parties further intend that this Amendment
constitute the complete and exclusive statement of its terms and shall supersede
any prior agreement with respect to the subject matter hereof.
     20. Headings. The article and section headings contained in this Amendment
are for reference purposes only and will not affect in any way the meaning or
interpretation of this Amendment.
[Signature Page Follows]
 

[ * ]    designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by
their thereunto duly authorized representatives as of the date first above
written.

                      Cardiac Science Corporation       GE Medical Systems
Information Technologies, Inc.    
 
                   
By:
  /s/ John R. Hinson       By:   /s/ Matthias Weber    
 
                   
Name:
  John R. Hinson       Name:   Matthias Weber    
Title:
  President and CEO       Title:   Vice President & General Manager
Cardiology Systems    

 

[ * ]    designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

9



--------------------------------------------------------------------------------



 



Exhibit A
OEM Product List

1.   Responder 2000 / Powerheart ECD Basic version

  •   Includes biphasic defibrillator, rechargeable battery, external paddles,
user manual, roll of paper and power cord

2.   Responder 2000 / Powerheart ECD Pacing version

  •   Includes biphasic defibrillator with external-packing functionality,
rechargeable battery, external paddles, user manual, roll of paper and power
cord

3.   Responder 2000 / Powerheart ECD Pacing and Sp02 version

  •   Includes biphasic defibrillator with external-pacing and pulse
oximetry-monitoring functionality, rechargeable battery, external paddles, user
manual, roll of paper and power cord

 

[ * ]    designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

 



--------------------------------------------------------------------------------



 



Exhibit B
OEM Product Specifications
[ * ]
 

[ * ]    designates portions (7 pages) of this document that have been omitted
pursuant to a request for confidential treatment filed separately with the
commission.

 



--------------------------------------------------------------------------------



 



Exhibit C
Supplier’s Prices
GEMS-IT OEM Products

                      Responder 2000   Powerheart ECD     Price   Price        
OEM Product basic version package
  $ [ * ]     $ [ * ]  
 
                       
OEM Product pacing version package
  $ [ * ]     $ [ * ]  
 
                       
OEM Product pacing & SpO2 version package
  $ [ * ]     $ [ * ]  

Each OEM Product package includes one (1) each of:

  •   OEM Product defibrillator     •   Pair of external defibrillation paddles
    •   Power Cord     •   Rechargeable battery     •   Roll of Thermal Paper  
  •   User Manual

Powerheart ECD pricing includes provision of a [ * ] warranty, while Responder
2000 pricing includes provision of a [ * ] warranty.
Powerheart ECD pricing includes a $[ * ] Kitting Fee for Supplier stocking and
kitting of optional accessories to be bundled with the OEM Product package. This
Kitting Fee is included in the Powerheart ECD price regardless of whether a
specific purchase order requires optional accessories. Optional accessories are
to be purchased from the GEMS-IT approved suppliers at GEMS-IT pricing and
inventoried at the Supplier. These accessories will be listed on the Purchase
Order from GEMS-IT at the time of customer order and Supplier will be reimbursed
for the cost of the items, without additional mark-up, according to the terms
and conditions of the agreement. At its sole discretion, GEMS-IT may choose to
take over this kitting responsibility from Supplier after first giving Supplier
(90) days
 

[ * ]    designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

 



--------------------------------------------------------------------------------



 



notice of its intent, at which time the Kitting Fee would be removed from the
Powerheart ECD product price. Kitting of optional accessories is not provided by
Supplier for the Responder 2000.
 

[ * ]    designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

 



--------------------------------------------------------------------------------



 



Exhibit D
Service Plan
1. WARRANTY AND OUT-OF-WARRANTY SERVICE
1.1 WITHIN THE UNITED STATES AND CANADA
Customer calls for warranty and out-of-warranty product service for the
Powerheart ECD will be handled by CSC. CSC will perform all product repairs or
product replacements for the Powerheart ECD. If a customer calls GEMS-IT with a
product issue, GEMS-IT will direct the call to the correct location. GEMS-IT
will also inform CSC of any customer complaints it receives. If a customer
returns any OEM Product to GEMS-IT for any reason, GEMS-IT will inform CSC of
the return and arrange to return the product to the designated CSC facility.
Repaired or replaced product must be delivered within two (2) weeks of CSC’s
receipt of returned product. The parties agree that a list of out-of-warranty
services, including prices, will be created as an addendum to the OEM Purchase
Agreement.
1.2 OUTSIDE THE UNITED STATES AND CANADA
Customer calls for warranty and out-of warranty product service for the
Responder 2000 will be handled by GEMS-IT. Technical reporting regarding the
Responder 2000 product failures, repair findings and complaints will be provided
to CSC by GEMS-IT.
1.2.1 Service Training
CSC agrees to conduct an annual service training session to a commercially
reasonable number of GEMS-IT service staff at its premises, with all
participants responsible for their own travel expenses. CSC will provide
additional training sessions to GE Service personnel should there be any major
design change.
1.2.2 GEMS-IT will perform service repair or provide replacement products to its
customers. GEMS-IT will select the type of repair level as deemed appropriate
for each
 

[ * ]    designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

 



--------------------------------------------------------------------------------



 



country and the customer’s needs, in compliance with the repair processes
defined in the OEM Product Service Manual.
1.2.3 GEMS-IT will purchase Field Replaceable Unit (“I-RU”) stock from CSC to
support its field operations plans. For warranty repairs, CSC shall provide
GEMS-IT replacement parts at no charge upon I) receipt of an in-warranty FRU for
repair, or 2) Acceptable notification of GEMS-1T consumption of an 1-RU for
repair of an in-warranty product. Likewise, GEMS-IT agrees to provide labor to
affect in-warranty repairs at no charge to CSC. In instances that GEMS-IT does
not perform the repair, the product may be returned to CSC for repair or
replacement. The returned product or replacement product must be delivered after
repair to the location requested by GEMS-IT within two (2) weeks of its receipt
by CSC.
GEMS-IT and CSC will define and maintain a list of FRU parts that supports the
capability to perform full repair of the product per the Service Manual. The FRU
list is to indicate which parts (if any) are to be returned for repair and
reuse. Pricing of FRU parts shall not exceed the amount Supplier charges for
similar parts to any of its other customers.
CSC must notify GEMS-IT of any FRU changes, as from parts obsolescence, within
forty-five (45) days of its learning of such change. The parties agree that a
list of out-of-warranty services, and FRU parts, including prices will be
created as an addendum to the OEM Purchase Agreement. CSC will notify GEMS-IT in
writing of any updates to the parts lists, services, and pricing.
1.2.4 CSC shall provide, at no cost to GEMS-IT, eighteen (18) OEM Products to be
used by GEMS-IT as loaner inventory and to facilitate warranty exchanges for end
users. These units shall be suitably configured with local languages as per
GEMS-IT instructions.
2.0 SERVICE MANUAL
 

[ * ]    designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

 



--------------------------------------------------------------------------------



 



The Service Manual produced by CSC will address information needed by GEMS-IT to
maintain full repair capability on the device (to the PCB replacement level).
The Service Manual shall include, at a minimum, the following topics:
Introduction
Software upgrade
Troubleshooting
Assembly/Disassembly Maintenance and Service Parts &
Accessories
Theory of Operation
Specifications and Safety
Index
3.0 SERVICE PROCESSES
To facilitate accurate and timely communication of service-related information,
a table of contacts at both GEMS-IT and CSC will be developed and maintained to
assure that information is delivered to the correct persons and locations.
GEMS-IT will provide sample field-reporting forms, repair-report forms, and a
customer-complaint-process chart to CSC. GEMS-IT will amend these forms and
processes to meet CSC’s quality system requirements as needed.
CSC will provide complete quality reports to GEMS-IT for the products
distributed in the United States and Canada. GEMS-IT will provide complete
quality reports to CSC for products distributed outside of the United States and
Canada. These reports will be provided on a monthly basis, with sufficient
detail to support the needs of the CSC and
GEMS-IT quality systems for tracking, trending, proactive product field support
and other quality monitoring activities.
4.0 Long-Term Service Support
For a period of [ * ] following the last shipment of OEM Product ordered by
GEMS-IT for new sales to its end-customers, CSC shall make available to GEMS-IT
necessary
 

[ * ]    designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

 



--------------------------------------------------------------------------------



 



replacement parts, technical support, and repair service, or at Supplier’s sole
discretion, it may exchange units for the OEM Products. The Prices for such
replacement parts, technical support, repair services, and exchange units shall
be calculated by adding a reasonable margin to Supplier‘s cost of procurement or
production, and shall not exceed the amount Supplier charges any of its other
customers for similar parts, support, services, and products to its own
customers.
 

[ * ]    designates portions of this document that have been omitted pursuant to
a request for confidential treatment filed separately with the commission.

 